                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

REO L. COVINGTON,

                            Plaintiff,                         OPINION AND ORDER
       v.
                                                                     18-cv-134-wmc
JUDY SMITH, et al.,

                            Defendants.


       Pro se plaintiff Reo L. Covington is proceeding in this lawsuit against defendant

Kinnard on an Eighth Amendment failure to protect claim, and against defendants

Kinnard, Wolf and Smith on First Amendment retaliation claims. On June 21, 2019,

defendants filed a motion to dismiss this case for plaintiff’s failure to prosecute. (Dkt.

#16.) In support, defendants explain that they filed an answer on May 17, 2019, and the

court set a telephonic pretrial conference for June 19, 2019, at 1:30 p.m., but Covington

failed to appear for that telephonic conference. Subsequently, defense counsel mailed

defendants’ answer and notice of appearance to the address provided by Covington’s parole

office, and those filings were not returned. Defendants further point out that Covington

has not filed anything in this lawsuit since March 8, 2018.

       The court set July 1, 2019, as Covington’s deadline to respond to their motion.

Covington never responded to their motion, nor has he communicated with the court in

any way that would suggest he is interested in prosecuting this case. Accordingly, the court

is now granting defendants’ motion and dismissing this case with prejudice for Covington’s

failure to prosecute. See James v. McDonald’s Corp., 417 F.3d 672, 681 (7th Cir. 2005).
                                 ORDER

IT IS ORDERED that:

1. Defendant’s motion to dismiss (dkt. #16) is GRANTED.

2. Plaintiff Reo Covington’s claim is DISMISSED WITH PREJUDICE for failure

   to prosecute. The clerk of court is directed to enter judgment in defendants’

   favor and close this case.

Entered this 6th day of February, 2020.

                                 BY THE COURT:

                                 /s/
                                 __________________________________
                                 WILLIAM M. CONLEY
                                 District Judge




                                    2
